NOTE: This order is n0npreceder1tia1.
United States Court of AppeaIs
V for the FederaI Circuit
LINCOLN ELECTRIC COMPANY
AND LINCOLN GLOBAL, INC.,
Appellcmts,
v. _
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
THE ESAB GROUP, INC.,
Interuen0r,
AND
SIDERGAS SPA,
Intervenor.
2011-1087
011 appeal from the United States Internati0nal Trade
C0n1missi0n in InVestigati0n N0. 337-TA-686
ON MOTION
ORDER

LINCOLN ELECTRlC CO V. ITC
2
Upon consideration of the unopposed motions of The
Esab Group, Inc. and Sidergas SpA for leave to intervene,
lT lS ORDERED THATZ
The motions are granted The revised official caption
is reflected ab0ve.
FOR THE COURT
Date J an Horbaly
Clerk
cci Terrance J. Wikberg, Esq.
Jia Chen, Esq.
"lAN 2 1  /s/ Jan Horbal_v
Blas P. Arroyo, Esq. ll-ED
‘ !=
ag
§8
-1-gc
Stephen B. Mosier, Esq.
OF APPEALS FOR
EDERAL ClRC UIT
820 am 21 2011
.IAN H3i"cBALY
CLEHi